DETAILED ACTION

1.	Claims 1-22 are presented for consideration.

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 11, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Kuber et al. [ US Patent Application No 2015/0150114 ], in view of Tanno [ US Patent No 5,960,177 ]
4.	As per claim 1, Kuber discloses the invention as claimed including a method comprising:
transmitting, by a server to a client device, a new command request from a user interface device [ i.e. to initiate a remote access request the user clicks on a link ] [ paragraph 0029 ], wherein the new command request, upon being executed by the client device, directs the client device to set up a command session between the server and the client device transparently from a user of the client device [ i.e. the system requests the MarProbe 18 to initiate an SSH connection to MarCentral 14 ] [ Abstract; and paragraphs 0005, and 0030 ], wherein the new command request is associated with security command instructions to transmit a record of some or all of operations of the client device to the server in the established command session [ i.e. the probe applications initiates and maintains secure connections to the central server, collect performance data and alarms to the central server] [ paragraph 0112 ];
after the command session is set up with the client device as a result of execution of the new command request at the client device, setting up, by the server, the command session with the user interface device [ i.e. the Web Server passes the device proxy address to App 103, the App 103 then establishes a connection to the far device by sending a Connect over TCP to the Device Proxy ] [ paragraphs 0012, and 0055 ].
Kuber does not specifically disclose

forwarding, by the server to the client device and using the command session, the security command instructions.
Tanno discloses
receiving, by the server and from the user interface device using the command session, the security command instructions [ S18, Figure 11A ]; and forwarding, by the server to the client device and using the command session, the security command instructions [ i.e. the remote operation is performed by transmitting a packet containing a command for remote maintenance/operation to the contract serviced unit, that is, the remote maintenance/operation execution section 134 produces that packet and requests the central unit connected section to transmit it to the serviced unit 230 ] [ S19, Figure 11B; and col 12, lines 14-34 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kuber and Tanno because the teaching of Tanno would enable to provide remote maintenance and remote operation system for use with network systems each of which is equipped with a firewall for the other [ Tanno, col 1, lines 13-15 ].

5.	As per claim 11, it is rejected for similar reasons as stated above in claim 1.


a server storing a new command request for a client device [ i.e. receiving a request to access a device on a central server ] [ paragraph 0005 ];
the server receiving a request for the new command from the client device from a user interface device [ i.e. to initiate a remote access request the user clicks on a link ] [ paragraph 0029 ], responsive to the request, the server transmitting the new command to the client device [ i.e. send a request to a probe application installed on the remote network to establish a secure link to the central server ] [ paragraph 0012 ], wherein the new command request includes security command instructions to transmit a record of some or all of operations of the client device to the server [ i.e. the probe applications initiates and maintains secure connections to the central server, collect performance data and alarms to the central server] [ paragraph 0112 ]; 
responsive to transmitting the new command to the client device, the server receiving access to a command session with the client device  [ i.e. the system requests the MarProbe 18 to initiate an SSH connection to MarCentral 14 ] [ Abstract; and paragraphs 0005, and 0030 ];
the server setting up the command session with a user interface device  [ i.e. the Web Server passes the device proxy address to App 103, the App 103 then establishes a connection to the far device by sending a Connect over TCP to the Device Proxy ] [ paragraphs 0012, and 0055 ];
the server receiving access credentials [ i.e. the Device Proxy 203 intercepts and decrypts initial packets from SSH client session and Local Agent 118 ] [ Figure 8; and paragraph 0059 ], a 
the server terminating the command session [ i.e. termination directive ] [ S25, S26, Figure 11B; and col 13, lines 5-11 ].
Kuber does not specifically disclose
the server receiving a security command from the user interface device, at least the security command being received using the command session;
responsive to the selection of the indicator of the command session and the server determining that the access credentials allow the user interface device to access the client device, the server forwarding the security command to the client device using the command session;
the server receiving a result of the security command from the client device; 
the server forwarding the result of the security command to the user interface device using the command session.
	Tanno discloses
the server receiving a security command from the user interface device, at least the security command being received using the command session [ i.e. requests the central unit connected section to transmit it to the serviced unit ] [ S18, Figure 11B; and col 12, lines 20-26 ];
responsive to the selection of the indicator of the command session and the server determining that the access credentials allow the user interface device to access the client device, 
the server receiving a result of the security command from the client device  [ i.e. receives a packet containing the results of the remote maintenance/operation execution ] [ col 12, lines 55-59 ]; 
the server forwarding the result of the security command to the user interface device using the command session [ i.e. sends them to the remote maintenance/operation execution section, which displays the execution results ] [ col 12, lines 60-65 ]..
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kuber and Tanno because the teaching of Tanno would enable to provide remote maintenance and remote operation system for use with network systems each of which is equipped with a firewall for the other [ Tanno, col 1, lines 13-15 ].

7.	As per claim 21, Kuber discloses wherein the command session is a web socket channel [ Figure 8; and paragraph 0059 ].

.

9.	Claims 2-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Kuber et al. [ US Patent Application No 2015/0150114 ], in view of Tanno [ US Patent No 5,960,177 ], and further in view of Anderson et al. [ US Patent Application No 2003/0093467 ].
10.	As per claim 2, Kuber in view of Tanno does not specifically disclose receiving, by the server and from the client device, periodical checking for the new command request initiated by an agent application installed on the client device.  Anderson discloses receiving, by the server and from the client device, periodical checking for the new command request initiated by an agent application installed on the client device [ i.e. sending poll from the local agent to the server at periodic interval ] [ paragraphs 0018, and 0057 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kuber, Tanno and Anderson because the teaching of Anderson would enable to provide computer resource management and access system, in particular remote access to files stored in different locations [ Anderson, paragraph 0004 ]..

11.	As per claim 3, Tanno discloses receiving, by the server from the client device and using the command session, a result of executing the security command instructions; and forwarding, 

12.	As per claim 4, Kuber discloses responsive to the user interface device receiving a selection of an indicator of the command session between the server and the client device, forwarding, by the server, the security command to the client device using the command session [ Figure 6; and paragraph 0056 ].

13.	As per claim 5, Tanno disclose responsive to receiving the result, terminating, by the user interface device, the command session [ i.e. termination directive ] [ S25, S26, Figure 11B; and col 13, lines 5-11 ].
  
14.	As per claim 6, Kuber discloses determining, by the server, whether access credentials received from the user interface device allow access to the client device [ i.e. the Device Proxy 203 intercepts and decrypts initial packets from SSH client session and Local Agent 118 ] [ Figure 8 ]; based on whether the access credentials allows access to the client device, performing, by the server, one of forwarding the security command to the client device using the command session, or refraining from forwarding the security command to the client device using the command session [ i.e. the App 103 establishes a connection to the far device ] [ Figure 8; and paragraph 0059 ].

15.	As per claim 7, Kuber disclose determining, by the server, whether access credentials received from the user interface device allow the user interface device to transmit the security command to the client device; based on whether the access credentials allows the user interface device to transmit the security command to the client device, performing, by the server, one of forwarding the security command to the client device using the command session, or refraining from forwarding the security command to the client device using the command session [ i.e. create an App Proxy 204, then App Proxy handles all the messages to and from the device ] [ Figure 9; and paragraph 0060 ].

16.	As per claim 8, Kuber discloses monitoring, by the server, a communication between the user interface device and the client device over the command session; and saving, by the server, a record of the communication, the security command, and the result to a memory device of the server [ i.e. the central server manages and maintains database of status and events ] [ paragraphs 0009, 0051, and 0053 ].

17.	As per claim 9, Kuber discloses wherein the user interface device includes a remote terminal connected to the server via a wireless or wired two way communication channel [ i.e. end user interfaces with the central server ] [ Figure 3; and paragraph 0047 ].



19.	As per claim 12, it is rejected for similar reasons as stated above in claim 3.

20.	As per claim 13, it is rejected for similar reasons as stated above in claim 4.

21.	As per claim 14, it is rejected for similar reasons as stated above in claim 5.

22.	As per claim 15, it is rejected for similar reasons as stated above in claim 6, furthermore, Kuber discloses wherein, when the access credentials do not allow access to the client device, the server refrains from forwarding the security command to the client device using the command session [ i.e. deny access ] [ paragraph 0065 ].

23.	As per claim 16, it is rejected for similar reasons as stated above in claim 7, furthermore, Kuber discloses wherein, when the access credentials do not allow the user interface device to transmit the security command to the client device, the server refrains from forwarding the security command to the client device using the command session [ i.e. deny access ] [ paragraph 0065 ].

24.	As per claims 17, and 18, they are rejected for similar reasons as stated above in claims 8, and 9.

25.	As per claim 19, it is rejected for similar reasons as stated above in claims 2, and 10.

Response to Arguments

26.	Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446